Citation Nr: 0908002	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  01-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period from 
September 15, 1997, through September 14, 1998.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period from September 15, 1998.
 
2.  Entitlement to an effective date earlier than September 
15, 1998, for assignment of a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
1999 and March 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the 
November 1999 rating decision, the RO increased the Veteran's 
rating for PTSD from 30 percent to 50 percent, effective 
September 15, 1998.  In the March 2003 RO rating decision, 
the RO granted a TDIU, also effective September 15, 1998.   
On appeal the Veteran seeks an increased rating for PTSD, and 
an effective date earlier than September 15, 1998, for a 
TDIU.

This case was the subject of a December 2006 Order of the 
Court of Appeals for Veterans Claims (Court), by which the 
Court vacated the Board's February 2005 decision in this 
matter and remanded the matter to the Board for further 
development and adjudication.  This case was further the 
subject of a Board remand dated in July 2008.

The Board notes that the RO has intermittently continued to 
send correspondence to the Veteran's former attorney, even 
though the attorney withdrew from representing the Veteran in 
this matter in February 2006.  The sending of corresponding 
to this representative pertaining to the Veteran's VA 
disability benefits should cease immediately unless there is 
proper documentation and authorization to indicate that his 
representation of the Veteran has resumed.


FINDINGS OF FACT

1.  An informal claim for a TDIU was received no earlier than 
September 15, 1998.

2.  Competent medical evidence demonstrates that the Veteran 
was unemployable as a result of service-connected 
disabilities as of September 15, 1997. 

3.  For the period from September 15, 1997, the Veteran's 
PTSD is manifested by complaints of flashbacks, nightmares, 
intrusive thoughts, hyper reaction and startle response, 
estrangement from others and periodic suicidal thoughts, with 
some evidence of impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing effective 
work and social relationships.  On mental status 
examinations, he has at times demonstrated some impairment in 
memory, reasoning, affect, and concentration, but has 
consistently been alert and oriented, with no speech 
problems, no obsessional rituals and no psychoses, and with 
GAF scores ranging from 45 to 60.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for a TDIU of 
September 15, 1997, and no earlier, are met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2008).

2.  The criteria for a disability rating of 50 percent, and 
no more, for PTSD for the period from September 15, 1997, 
through September 14, 1998, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.130, 
Diagnostic Code 9411 (2008).

3.  The criteria for a disability rating in excess of 50 
percent for PTSD for the period from September 15, 1998, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  However, element (4), the 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (as it amends § 3.159(b)(1), 
effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating or earlier effective date claim.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Notice letters sent to the Veteran in May 2003 and December 
2003 generally advised the Veteran of his and VA's respective 
duties for obtaining evidence.  A July 2008 VCAA letter more 
specifically explained the evidence necessary to substantiate 
the Veteran's claims for an increased rating for PTSD and for 
an earlier effective date for a TDIU.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  In addition, the July 2008 VCAA notice letter from 
VA explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman; and informed the Veteran of 
the types of evidence that could substantiate a claim for a 
higher rating for PTSD under the applicable rating criteria, 
in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter, most recently in November 2008.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, records of the 
Social Security Administration, and reports of VA 
examinations.  Additionally, the claims files contain the 
Veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.
 
Law and Regulations

Disability evaluations-in general  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, staged ratings are appropriate for 
an increased rating claim, if the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Specific schedular criteria for rating mental disorders 

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

10 percent - Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0 percent - A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasional 
failure to maintain minimal personal hygiene (e.g., smears 
feces) or gross impairment in communication (e. g., largely 
incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. 

See 38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes).

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(o)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).

Increased Rating - PTSD

Factual background 

In a letter dated in July 1997, A.R., Psy. D., requested pre-
authorization by VA for resuming psychotherapy for the 
Veteran.  She submitted a letter from the Veteran's physician 
expressing the view that psychotherapy was needed.  The 
psychotherapy was soon thereafter approved by VA.  

In a September 1998 letter, A. R., Psy.D., indicated that she 
had seen the Veteran 28 times since late July 1997.  She 
discussed the Veteran's PTSD symptomatology.  The Veteran was 
slowly improving, but still had periods of intense fear and 
helplessness with accompanying intrusive thoughts and 
flashbacks.  Although with decreasing frequency, the Veteran 
still had bad dreams that would awaken him at night.  The 
content of such dreams involved circumstances such as getting 
shot at.  The sight of blood, war scenes in movies, 
firecrackers and the sound of a gun being fired triggered 
memories.  The sound of helicopters was another such trigger.  
While still restricted, the Veteran's affect continued to 
improve.  He continued to have periodic foreboding thoughts 
related to his life, and at times felt detached from others, 
especially his family of origin.  His reports of difficulty 
concentrating were decreasing, but he continued to experience 
a startle reaction when stimuli reminded him of combat.  The 
Veteran was improving at managing feelings and expressing 
them appropriately, though anger continued to be a problem.  
The Veteran also continued to have flashbacks, though they 
were lessening in intensity.  Depression was also lessening.

At a VA psychiatric examination in November 1998, the Veteran 
reported difficulty staying asleep due to war-related 
nightmares.  He also had occasional sweats almost every 
night.  He reported intrusive thoughts from time to time, 
particularly if he heard the sound of helicopters.  He denied 
memory problems but did have a problem with Vietnamese 
people.  He did not arm himself, but did get violent toward 
objects and had a temper problem.  He admitted to difficulty 
getting along with people and with closeness.  He felt 
estranged from his family.  He also had difficulty in 
planning for the future.  He had hypervigilance and startle 
response.  He drank and had no organizational ties, except 
for occasionally attending church.  

On mental status examination, the Veteran was alert and 
oriented.  He was reasonably neat in appearance.  Affect was 
appropriate, though perhaps slightly tense.  There were no 
speech abnormalities and associations were relevant and 
coherent.  He denied amnesia or sleepwalking.  There was no 
evidence of psychosis.  He reported depression, but was not 
suicidal.  The examiner assigned a GAF score of 45.

Private treatment reports written by A. R., Psy.D., dated 
throughout 1999, reflect symptomatology including depression, 
nightmares and startle reaction.  The Veteran was noted to 
avoid things that reminded him of the war, and further 
reported estrangement and a lack of social support.  He also 
had problems with sleeping and concentration, as well as a 
decreased libido and a decreased interest in activities.  
Periodic suicidal ideation was also noted.  A GAF score of 50 
was assessed in April 1999.  A July 1999 letter reiterated 
the same disability picture, noting that slow but steady 
improvement was being made.  

At a VA psychiatric examination in May 2001, the Veteran was 
noted to have few interests or activities.  He reported war-
related nightmares almost every night and intrusive memories 
during the day.  He avoided things that reminded him of the 
war.  He had a problem with Vietnamese people.  He had no 
particular anniversary response but felt worse in warm 
weather.  He had mild memory gaps for Vietnam events.  He 
also had irritability and temper problems but was not 
currently violent to people or objects.  He was close to his 
wife but estranged from other family members.  He had future 
foreshortening, as well as hypervigilance and startle 
response.  He self-medicated with alcohol, drinking three to 
four cans of beer per day with as many as 12 drinks on a 
Saturday.  He denied suicidality but often felt tearful.  He 
denied crying spells, however.  

Following the interview, the Veteran was assessed a GAF score 
of 50.  The examiner commented that the Veteran's PTSD 
definitely impaired the Veteran's ability to concentrate, 
stay on task and follow instructions.  Additionally, it was 
noted that, due to the Veteran's irritability, it was 
difficult to imagine him getting along in a work setting with 
supervisors or coworkers.  

Private treatment records written by A.R., Psy. D., continued 
to show complaints of depressed mood, nightmares and 
intrusive thoughts.  He avoided things that reminded him of 
the war, and further reported estrangement and a lack of 
social support.  He also had problems with sleeping and 
concentration, as well as a decreased libido and a decreased 
interest in activities.  Periodic suicidal ideation and some 
marital difficulties were also noted.  

A September 2003 treatment report written by A.R., Psy.D., 
indicates a GAF score of 60.  His symptoms were as described 
in the above-mentioned reports, except that his startle 
reaction was now described as "limited."  Secondary trauma 
relating to the events of September 11, 2001, was also noted.  

At an October 2008 VA psychiatric examination, the Veteran 
reported problems with intrusive thoughts, sleep, 
hypervigilance, exaggerated startle response, and excessive 
alcohol use.  He reported that he still lived with his wife 
of the past 38 years, and that he had one son with whom he 
got along very well.  He described his mood as being 
variable, but typically not good.  He reported he did not 
have any close friends outside of his family.  He reported 
doing gardening and working in his yard.  On mental status 
examination, he was casually dressed.  His speech was normal.  
His affect was constricted and his mood was depressed.  His 
attention span was short.  He was fully oriented.  There was 
no evidence of delusions or hallucinations.  His thought 
content and process were unremarkable.  His judgment and 
insight were intact.  There was no evidence of panic attacks.  
There was no evidence of any plan to harm himself or others.  
He was unable to perform serial 7's.  He could not spell a 
word forward and backwards.  It was reported that his impulse 
control was good.  His memory was intact.   The examiner 
provided a GAF of 60, which is indicative of an overall 
moderate degree of impairment.    

Analysis 

The Veteran is presently assigned a 50 percent evaluation for 
PTSD effective September 15, 1998, and a rating of 30 percent 
effective January 26, 1994.  He contends that his 
symptomatology warrants a higher rating.  His claim for an 
increased rating was received on September 15, 1998.  Thus, 
the rating period relevant to this appeal is from September 
15, 1997.  See 38 C.F.R. § 3.400(o)(2).    

For the period from September 15, 1997, through September 14, 
1998, the Board finds that a rating of 50 percent is 
warranted.  The letters dated in July 1997 and September 1998 
from A.R., Psy.D., generally indicate that in July 1997, 
after a break from psychotherapy, resumption was felt needed 
by Dr. A.R. and by the Veteran's private physician in light 
of continuing symptoms.  Although the September 1998 letter 
from Dr. A.R. covering the period from July 1997 to September 
1998 does not address all rating criteria directly, it does 
reflect that several of the criteria for a rating of 50 
percent were met, including impaired judgment, disturbances 
of motivation and mood, and difficulty in establishing 
effective work and social relationships.  Thus the Veteran 
appears to have entered the rating period at issue here, in 
September 1997, with worsened symptoms meriting close medical 
attention, including 28 psychotherapy sessions over the 
course of a little more than a year.  The Veteran's symptoms 
for this period are best approximated by the criteria for a 
rating of 50 percent, but, as will be discussed further 
below, no more.  Thus, for the period from September 15, 
1997, through September 14, 1998, the evidence of record 
supports a rating increase from 30 percent to 50 percent.

As previously noted, in order to establish the next-higher 70 
percent rating, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

For the full rating period on appeal, from September 15, 
1997, the competent evidence of record does not indicate any 
obsessional rituals.  Moreover, there is no showing that the 
Veteran's speech is intermittently illogical, obscure, or 
irrelevant.  In her September 1998 letter pertaining to the 
year prior, no symptoms of speech or obsessional rituals were 
noted.  Upon VA examination in November 1998, speech was 
normal in mechanics and content, and associations were 
coherent and relevant.  No other evidence of record 
contradicts these findings.  Regarding appearance and 
hygiene, the November 1998 VA examination report indicated 
that the Veteran was reasonably neat in appearance.  For the 
period from September 15, 1997, the Veteran's PTSD is 
manifested by complaints of flashbacks, nightmares, intrusive 
thoughts, hyper reaction and startle response, estrangement 
from others and periodic suicidal thoughts, impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  On 
mental status examinations, he has at times demonstrated some 
impairment in memory, reasoning, affect, and concentration, 
but has consistently been alert and oriented, with no speech 
problems, no obsessional rituals and no psychoses, and with 
GAF scores ranging from 45 to 60.  There were no findings of 
spatial or other disorientation.  

The Board does acknowledge complaints of periodic suicidal 
ideation, a symptom consistent with the next-higher 70 
percent evaluation.  Also, the September 1998 letter from 
A.R., Psy.,D., and November 1998 VA examination report 
indicated a tendency of some violence toward objects, which 
may be construed as a form of impaired impulse control.  No 
other reference of impulse impairment is seen in the medical 
record.  Even in consideration of these symptoms, however, 
the overall evidence presents a disability picture most 
nearly approximating a rating of 50 percent.  In so finding, 
the Board again notes that the vast majority of symptoms 
listed under the next-higher 70 percent evaluation are not 
demonstrated by the clinical evidence of record.  Moreover, 
the VA examiner's May 2001 description of the Veteran as 
having an impaired ability to concentrate, stay on task and 
follow instructions is consistent with the currently assigned 
50 percent evaluation, as is the evidence showing 
disturbances in motivation and mood.  The reported GAF 
scores, which ranged from 45 to 60, when considered in 
conjunction with the clinical evidence as a whole, do not 
warrant a higher rating.  The October 2008 VA examination 
report similarly indicates that the Veteran was casually 
dressed; psychomotor activity was unremarkable; the attitude 
toward the examiner was cooperative; orientation was intact 
to person, time and place; and remote, recent, and immediate 
memory were normal.  The examiner noted specifically that the 
Veteran's functioning appeared to have improved somewhat in 
comparison to his condition at his May 2001 VA examination.  

Based on the foregoing, then, the currently assigned 50 
percent evaluation for the Veteran's service-connected PTSD 
is appropriate and there is no basis for a higher rating.  
Staged ratings are not appropriate as there is no period for 
which the criteria for the next higher rating of 70 percent 
is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable on the 
matter of whether a rating in excess of 50 percent is 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

As to whether an extraschedular rating in excess of 50 
percent may be warranted for the period from September  15, 
1997, forward, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Veteran 
has remained oriented, appropriately groomed, and responsive, 
with speech intact.  The Board acknowledges that the Veteran 
has been determined disabled by the Social Security 
Administration from November 1993 forward, due to a 
combination of service-connected and non-service-connected 
disabilities, and that the Board has found herein that a TDIU 
is warranted for the full period for appellate rating 
consideration, from September 15, 1997, forward.  However, 
the Board finds no exceptional or unusual factors to that 
would justify rating of the Veteran's PTSD based on criteria 
not set forth in the schedular criteria for a 50 percent 
rating.  All relevant symptoms are addressed in the rating 
criteria for psychiatric disability and the Veteran's level 
of disability is best approximated by the criteria for a 50 
percent rating.  To the extent the unfortunate combination of 
the Veteran's painful service-connected physical disabilities 
and his considerable level of psychiatric disability together 
create a formidable bar to employment, and were incurred in 
military combat action, this has been taken into 
consideration today in the Board's decision to extend his 
TDIU to as early a date as could be warranted under the law, 
i.e., back to September 15, 1997.  However, the Veteran's 
PTSD, taken alone, is typical and characteristic of what is 
seen in cases where a 50 percent rating is warranted.  This 
finding by the Board is consistent with the opinion of the 
October 2008 VA psychiatric examiner that although it was 
impossible to parse out to what extent the Veteran's 
individual unemployability has been due to PTSD versus his 
chronic pain and physical limitations, the primary factors in 
the Veteran's unemployment difficulties were his chronic pain 
and [service-connected] physical limitations resulting from 
his shoulder and chest injuries.  In light of the above, the 
Board finds that assignment of an extra-schedular evaluation 
for PTSD under 38 C.F.R. § 3.321 is not warranted. 

Earlier effective date for an award of TDIU

Factual background 

In a statement dated and received in June 1994, the Veteran's 
spouse reported that the Veteran had not worked since 
sustaining injuries in an automobile accident in November 
1993.  Clinical documents of record establish that, in 
November 1993, the Veteran was involved in an automobile 
accident.  He suffered multiple mandible fractures, blunt 
facial trauma and airway distress requiring an emergency 
tracheostomy.  

In March 1994, the Veteran underwent spinal fusion surgery.

At an October 1994 VA examination, the Veteran was diagnosed 
with a gunshot wound to the right chest, as well as adhesive 
capsulitis of the right shoulder with decreased range of 
motion.  Abduction was limited to 90 degrees, forward raising 
was to 120 degrees, and internal and external rotation was to 
90 degrees.  There was no statement regarding the Veteran's 
employability.  

A March 1996 decision by the Social Security Administration 
(SSA) found the Veteran entitled to disability benefits 
commencing in November 1993.  Such disability was found to be 
caused by the Veteran's PTSD, depression, chronic fatigue, 
chest and shoulder pain, neck pain, dizziness, status post 
spinal fusion, neck and facial fractures and left hand 
weakness.  

In a letter dated in July 1997, A.R., Psy. D., requested pre-
authorization by VA for psychotherapy for the Veteran.  She 
submitted a letter from the Veteran's physician expressing 
the view that psychotherapy was needed.  The psychotherapy 
was soon thereafter approved by VA.  

In a September 1998 letter, A. R., Psy. D., indicated that 
she had seen the Veteran 28 times since late July 1997.  She 
discussed the Veteran's PTSD symptomatology.  The Veteran was 
slowly improving, but still had periods of intense fear and 
helplessness with accompanying intrusive thoughts and 
flashbacks.  Although with decreasing frequency, the Veteran 
still had bad dreams that would awaken him at night.  The 
content of such dreams involved circumstances such as getting 
shot at.  Moreover, the sight of blood, war scenes in movies, 
firecrackers and the sound of a gun being fired triggered 
memories.  The sound of helicopters was another such trigger.  
While still restricted, the Veteran's affect continued to 
improve.  He continued to have periodic foreboding thoughts 
related to his life, and at times felt detached from others, 
especially his family of origin.  His reports of difficulty 
concentrating were decreasing, but he continued to experience 
a startle reaction when stimuli reminded him of combat.  The 
Veteran was improving at managing feelings and expressing 
them appropriately, though anger continued to be a problem.  
The Veteran also continued to have flashbacks, though they 
were lessening in intensity.  Depression was also lessening.

VA records dated from February 1998 to August 1998 reveal 
treatment for right shoulder and neck pain.  There were no 
remarks as to how such conditions impacted the Veteran's 
employability.

In a statement received on September 15, 1998, the Veteran 
requested reevaluation of his PTSD, and requested that 
records pertaining to his disabilities, including his 
shoulder, be considered.

In November 1998, the Veteran submitted a claim wherein he 
specifically requested entitlement to TDIU.  He stated that 
he had not worked since 1993.  In his VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, the veteran reported that he had completed 
high school, and had last worked as a service technician.  

The Veteran underwent VA psychiatric examination in November 
1998.  The examination report detailed his PTSD 
symptomatology and noted a GAF score of 45.  However, there 
was no discussion as to employability.    

A VA general medical examination in November 1998 yielded a 
diagnosis of status post gunshot wound, right upper chest.  
Other impressions included fibrosis, right mid-lung field, 
with normal pulmonary function tests, a healed fracture of 
the right 7th rib, and restricted elevation of the right 
shoulder with no apparent muscle atrophy.  

The Veteran was again examined by VA in May 2001.  That 
examination described the Veteran's present symptomatology.  
Based on such symptoms, the VA examiner commented that the 
Veteran's PTSD definitely impaired his ability to 
concentrate, stay on task and follow instructions.  
Additionally, it was noted that, due to the Veteran's 
irritability, it was difficult to imagine him getting along 
in a work setting with supervisors or coworkers.  The 
examiner also noted that the Veteran was precluded from 
manual labor or any type of work requiring use of his right 
arm and hand due to physical disability.  

A September 2001 letter from a VA staff neurologist indicated 
that the Veteran had intractable neuropathic pain on the site 
of his service-connected gunshot wound to the right chest.  
While the Veteran had been taking medications for years, none 
completely controlled his symptoms.  The Veteran's pain was 
severe, preventing him from functioning well in his daily 
activities.  As a result, it was found that it would be 
nearly impossible for the Veteran to work on a regular basis.  

Analysis 

By rating decision in March 2003, the Veteran was awarded a 
TDIU, effective September 15, 1998.  That date represented 
the date on which VA received the Veteran's request for 
increased benefits.  However, the Veteran contends that he is 
entitled to an earlier effective date for his award of TDIU.  

With respect to effective dates, a TDIU claim is comparable 
to a claim of entitlement to an increased rating.  As 
previously noted, the effective date with respect to an 
increase in disability evaluation will be date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  An exception is 
provided in, 38 C.F.R. § 3.400(o)(2), which states that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability (in 
this case, to the point of unemployability) had occurred if a 
claim is received within 1 year from such date, otherwise the 
date of receipt of claim.

As awarded in this Board decision, for the period from 
September 15, 1997, the Veteran has a combined rating of 70 
percent for service connected disabilities, to include PTSD, 
rated as 50 percent disabling; residuals of a gunshot wound 
to the right upper chest and shoulder, rated as 30 percent 
disabling; and residuals of a gunshot wound to the right 
lung, rated as 20 percent disabling.  All of these 
disabilities were incurred in combat action, in Vietnam.  
Thus, they constitute one disability for purposes of 
consideration of whether a TDIU is warranted.  See 38 C.F.R. 
§ 4.16.  The combined schedular rating is 70 percent for 
these impairments.  Thus, the schedular criteria for a TDIU 
are met for the full period for consideration, from September 
15, 1997, forward.  Id.

Although a specific formal claim for a TDIU was not received 
until November 1998, the date of claim for a TDIU was 
liberally construed as September 15, 1998, since the Veteran 
had submitted a claim for an increased rating for PTSD as of 
that date.  The schedular criteria for a TDIU are met as of 
that date, and there is evidence that the Veteran was 
unemployable as of that date.  A TDIU has been granted as of 
the date of claim, September 15, 1998, forward.  However, the 
Veteran seeks an earlier effective date for the TDIU.  Thus, 
under 38 C.F.R. § 3.400(o)(2), the Board will initially 
determine whether, at some time between September 15, 1997, 
and September 14, 1998, the Veteran's inability to retain 
substantially gainful employment due to service-connected 
disability became factually ascertainable.  

As discussed above, the Board has found that the Veteran 
underwent psychotherapy during the period from September 15, 
1997, through September 14, 1998, as a result of concerns of 
worsening symptoms on the part of his physician and treating 
psychiatric clinician.  Therefore, 38 C.F.R. § 3.400(o)(2) 
can serve as a basis for an earlier effective date here.  
When an October 2008 VA examiner was requested, consistent 
with the Court's December 2006 Order in this case, to provide 
a "retroactive" opinion as to the Veteran's 
unemployability, the examiner opined that the primary cause 
of the Veteran's employment difficulties has been chronic 
pain and physical limitations resulting from his shoulder and 
chest injuries.  The Board notes that the Veteran's shoulder 
and chest injuries are substantially due to combat wounds 
incurred in Vietnam, for which increased VA medical attention 
due to chronic pain was required in February 1998, May 1998, 
and July 1998.  In September 2001, a VA staff neurologist 
wrote that because of the severe symptoms of neuropathic pain 
attributable to the gunshot wound to the chest, working on a 
regular basis had become almost impossible.  This was without 
consideration of the combined impact of the Veteran's 
considerable service-connected psychiatric disability. 

On balance then, the Board finds that the year from September 
15, 1997, through September 14, 1998, was marked by increased 
psychiatric and physical symptoms, and that there is 
sufficient evidence that the Veteran was unemployable as a 
result of a combination of service-connected disabilities 
during this time.  There is no medical opinion to the 
contrary.  To the extent there has been no direct medical 
opinion provided on this matter, despite requests by the 
Court and the Board for such an opinion, the Board finds that 
the evidence on this point is sufficient, at least, to raise 
a reasonable doubt in the Veteran's favor.  See 38 C.F.R. 
§ 3.102.  As the exception provided in 38 C.F.R. § 
3.400(o)(2) is thus applicable, a TDIU effective one year 
prior to the date of claim, i.e., from September 15, 1997, 
forward, is warranted.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o).  This is the earliest possible effective date 
under the law, based on the date of claim, as most favorably 
construed toward the claimant, when considered in conjunction 
with clinical establishment of increased disability of TDIU.  

Prior to the September 15, 1998 correspondence, the Veteran 
had most recently corresponded with VA in February 1997 
regarding the status of his dependents, and in February 1995, 
requesting copies of certain records associated with his 
claims file.  Nothing in those correspondences, or earlier 
correspondences, might reasonably be construed as a claim for 
a TDIU.  

The Board notes that on VA examination in February 1994, the 
veteran complained that "as years go by, the work I am doing 
[causes] me to be more disable[d] and it will come to 
[losing] my job [be]cause I can't do the work...".  He 
indicated that he was still employed, but had lost six weeks 
of work in the past 12 months.  The Board finds that such 
Veteran's statement contained in the clinical examination 
report does not constitute an informal claim for an increased 
rating of TDIU pursuant to 38 C.F.R. § 3.155 as he was still 
employed at that time.  See also 38 C.F.R. § 3.157.

However, other evidence of record received during the period 
from November 1993 (the date he last worked), to September 
15, 1997 (the effective date of award of TDIU), may be 
construed as constituting an informal claim for an increased 
rating of TDIU.  In this regard, the Board notes that the 
Veteran reported a medical history, on VA psychiatric 
examination in June 1994, that he could not work due to 
mental and physical disabilities.  The Board finds that such 
Veteran's statement contained in the clinical examination 
report constitutes an informal claim for an increased rating 
of TDIU pursuant to 38 C.F.R. § 3.155.  See also 38 C.F.R. 
§ 3.157.  However, when the examination report is considered 
as a whole, it is significant to note that on mental status 
examination at that time, the veteran was noted to be 
reasonably neat in appearance, pleasant, oriented, alert and 
cooperative.  His affect was appropriate, albeit a "little 
tense."  His speech was normal in mechanics and content, and 
associations were coherent and relevant.  Intellectual 
functioning appeared grossly intact.  The Veteran complained 
of having difficulty staying asleep with war-related 
nightmares, and various PTSD symptoms.  He was described as 
depressed, but not suicidal.  PTSD was diagnosed, and it was 
indicated that the Veteran had marked depressive tendencies.  
A private medical record received in June 1994 described 
significant PTSD symptoms.  However, it was clinically noted 
that through work in therapy, the Veteran had been able to 
request a change of job duties.  Based on these clinical 
findings, the Board finds that entitlement to increased 
disability of TDIU was not demonstrated from June 1994.  As 
such, an earlier effective date of June 1994 is not 
warranted.  

On VA examination in October 1994, the veteran indicated as 
medical history that on July 12, 1994, a VA physician advised 
him that he should not be doing any work at all as he had 
limited use of his arms.  The Board finds that such Veteran's 
statement contained in the clinical examination report 
constitutes an informal claim pursuant to 38 C.F.R. § 3.155.  
See also 38 C.F.R. § 3.157.  However, when the examination 
report is considered as a whole, it is significant to note 
that on clinical examination at that time the examiner 
indicated that the "[veteran] is hampered in his work in 
that he is unable to raise his arm up over a 90 [degree] 
level."  The examiner further stated that the Veteran's 
situation was complicated by a motor vehicle accident one 
year ago in which he fractured his cervical spine and had a 
subsequent fusion of C1 and C2.  A chest wound surgical scar 
was also noted.  Based on these clinical findings, the Board 
finds that entitlement to increased disability of TDIU was 
not demonstrated from October 1994.  As such, an earlier 
effective date of October 1994 is not warranted.  

Although in 1996, the Social Security Administration found 
the Veteran unemployable, effective in November 1993, such 
finding was based consideration of a combination of service-
connected and nonservice-connected disabilities.  

In view of the foregoing, whatever notice or development 
deficiencies may be found in the record, any further 
development or notice on the issue of entitlement to an 
earlier effective date for a TDIU would have no reasonable 
possibility of substantiating an effective date earlier than 
September 15, 1997.  See 38 U.S.C.A. § 5110(c); 38 C.F.R. 
§ 3.400(o)(2).  As such, the Board finds no prejudice to the 
Veteran in adjudicating the earlier effective date claim for 
award of TDIU without referral to the RO for consideration in 
light of the award of an increased, 50 percent, rating for 
PTSD, in this decision, from September 15, 1997 through 
September 14, 1998.  Bernard v. Brown, 4 Vet.App. 384 (1993).  


ORDER

An earlier effective date of September 15, 1997, for a TDIU, 
is granted.

An increased rating of 50 percent for PTSD for the period 
from September 15, 1997, through September 14, 1998, is 
granted.

A rating in excess of 50 percent for PTSD for the period from 
September 15, 1998, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


